IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                           April 26, 2011

                                        No. 09-30913                       Lyle W. Cayce
                                                                                Clerk

CASSANDRA P. NEWTON

                                                   Petitioner-Appellant
v.

AVOYELLES WOMEN’S CORRECTIONAL CENTER, Warden

                                                   Respondent-Appellee



                     Appeal from the United States District Court
                        for the Western District of Louisiana
                               U.S.D.C. No. 3:09-CV-193


Before KING, DAVIS and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       In this habeas petition under § 2254, Cassandra Newton argues that the
state court erred in its application of Apprendi1 to her conviction and sentence.
We agree.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       1
           Apprendi v. New Jersey, 530 U.S. 466 (2000).
                                   No. 09-30913

                                        I.
      Cassandra P. Newton, Louisiana prisoner # 368326, was charged by
indictment with (1) second degree murder of her husband, Ivory Newton (count
one), (2) arson with intent to defraud (count two), and (3) obstruction of justice
by attempting to remove and conceal evidence of (a) arson with intent to defraud
and (b) aggravated arson (count three). State v. Newton, 973 So. 2d 916, 919,
921 (La. Ct. App. 2007). To establish aggravated arson, the state was required
to prove that it was foreseeable that human life might be endangered as a result
of the arson. La. R.S. 14:51.
      During Newton’s jury trial, the state produced evidence that the Newtons
lived in a rental house in Monroe, Louisiana, which they planned to burn down
in exchange for the insurance proceeds on a policy covering the house’s contents.
Newton, 973 So. 2d at 918. About five months before the fire, Cassandra
obtained insurance policies covering the house’s contents. Id. She also bought
a life insurance policy on Ivory’s life, with a rider allowing for the recovery of
additional benefits in the event Ivory died in a fire in the house. Id. Cassandra
was the sole beneficiary of the policies. Id.
      A few hours before the fire, Cassandra and Ivory rented a truck to move
some of their furniture from the house to a storage facility. Id. They also moved
some of their newer furniture to Cassandra’s sister’s house, in exchange for old
furniture, which they moved to the house that burned later that day. Id. The
owner of the truck thought it strange that the Newtons were so insistent that
the furniture be moved that very evening. Id. At the time of the fire, the house
did not contain much at all. Id.
      With respect to the fire itself, investigators found that the fire had been
intentionally set, as evidenced by the strong odor of gasoline in the house and a
water can containing gasoline found in the house. Id. The water can was the
only one of its kind sold by the local Wal-Mart within the month before the fire.

                                        2
                                   No. 09-30913

Id.    The store’s security tape showed Ivory arriving at the Wal-mart in
Cassandra’s car with another person sitting in the front seat. Id. Inside the
store, Ivory purchased the water can and a pair of black gloves identical to
gloves found at the scene of the fire. Id. Cassandra was observed later that
evening with an unidentified male at a Texaco gas station, where she purchased
gas and other items. Id. An autopsy revealed that Ivory died from smoke and
soot inhalation, meaning that he was alive when the fire began. Id.
       Following the close of the evidence, the jury returned verdicts of not guilty
on counts one and two and guilty on count three. Id. at 919. The trial court
sentenced Newton to 10 years in prison. Newton, 973 So. 2d at 919. The trial
court later adjudicated Newton a third felony offender, however, and sentenced
her to 15 years in prison without the benefit of parole. Newton, 973 So. 2d at
919.
       Newton appealed her conviction and sentence, raising two assignments of
error: (1) the trial court failed to list attempted obstruction of justice as a
responsive verdict, and (2) the trial court violated her Sixth Amendment rights
and the Supreme Court’s holding in Apprendi v. New Jersey, 530 U.S. 466 (2000),
when it enhanced her sentence on the obstruction of justice offense based on its
own factual findings rather than findings made by the jury beyond a reasonable
doubt (Sixth Amendment claim). Newton, 973 So. 2d at 919-22.
       With respect to her Sixth Amendment claim, Newton specifically argued
that the jury’s guilty verdict on the obstruction offense (count three) was
ambiguous in that it did not specify whether Newton obstructed the
investigation of (a) the arson with intent to defraud offense or (b) the aggravated
arson offense. Newton, 973 So. 2d at 920. Newton argued, therefore, that the
trial court violated her Sixth Amendment rights when it determined that the
jury had convicted her of obstructing the investigation of both underlying
offenses and sentenced her on the basis of the more serious underlying offense,

                                         3
                                   No. 09-30913

aggravated arson. Newton, 973 So. 2d at 920.        The appellate court rejected
Newton’s arguments and affirmed her conviction and sentence. Newton, 973 So.
2d at 922.    The appellate court reasoned that because count three of the
indictment—the obstruction of justice count—was worded in the conjunctive, the
trial court did not err in concluding that the jury had convicted Newton of
obstructing the investigation of both underlying offenses. Id. The appellate
court further reasoned that “[t]he conjunctive listing of the crimes . . . subject[ed]
Newton to the penalty provisions for either crime.” Id. Finally, the appellate
court noted that Newton never attempted to quash count three of the indictment.
Id.
      The Supreme Court of Louisiana permitted Newton to file an out-of-time
petition for writ of certiorari. In her petition, Newton raised the same claims she
raised on direct appeal. The court subsequently denied Newton’s petition. State
v. Newton, 998 So. 2d 90 (La. 2009).
      Newton filed a § 2254 petition, raising only her Sixth Amendment claim.
The magistrate judge (MJ) recommended that Newton’s claim be rejected on the
merits and that Newton’s § 2254 petition be dismissed with prejudice. The MJ
concluded that it was the jury, not the trial judge, who determined that Newton
was guilty of having obstructed justice by attempting to remove and conceal
evidence of both arson with intent to defraud and aggravated arson as charged
in the indictment. The district court thereafter independently reviewed the
record, including Newton’s objections to the MJ’s report, and dismissed Newton’s
§ 2254 petition with prejudice.
      Newton timely filed a notice of appeal, a motion for leave to proceed in
forma pauperis (IFP) on appeal, and a motion for a COA. The district court
granted Newton IFP status but denied her a COA. This court granted Newton
COA on the Apprendi issue.



                                          4
                                  No. 09-30913

                                        II.
      A.    Standard of Review
      This court reviews issues of law de novo and findings of fact for clear error,
applying the same deference to the appellate court’s decision as the district court
must under the Anti-Terrorism and Effective Death Penalty Act of 1996
(AEDPA). Ortiz v. Quarterman, 504 F.3d 492, 496 (5th Cir. 2007). Under the
AEDPA, habeas relief may not be granted with respect to a claim that was
adjudicated on the merits in state court, unless the state court’s decision “was
contrary to, or involved an unreasonable application of, clearly established
Federal law as determined by the Supreme Court of the United States,”
§ 2254(d)(1), or “was based on an unreasonable determination of the facts in
light of the evidence presented in the State court proceeding.” § 2254(d)(2); see
Powell v. Quarterman, 536 F.3d 325, 333 (5th Cir. 2008).
      B.    Analysis
      Newton, proceeding pro se, argues that the trial court violated Apprendi
when the trial court—rather than the jury—found that she had obstructed
justice with respect to both the aggravated arson offense and the arson with
intent to defraud offense and sentenced her to a term of imprisonment based on
the aggravated arson offense, the more serious crime.
      The “clearly established federal law” applicable to Newton’s claim is that
developed by the Supreme Court in Apprendi and its progeny. In Apprendi, the
Supreme Court determined that sentence enhancements based on judicial fact
findings, which increased the range of punishment beyond the offense for which
the jury found the defendant guilty, violated the Due Process Clause. 530 U.S.
at 469, 490. Two years later, in Ring v. Arizona, 536 U.S. 584, 602 (2002), the
Supreme Court applied the holding and its reasoning in Apprendi, noting that
the dispositive question “is not one of form, but of effect.” “If a State makes an
increase in a defendant’s authorized punishment contingent on the finding of a

                                         5
                                   No. 09-30913

fact, that fact—no matter how the State labels it—must be found by a jury
beyond a reasonable doubt.” Ring, 536 U.S. at 602.
      The indictment in the instant case reflects that the State charged Newton
with second degree murder in count one, arson with intent to defraud in count
two, and obstruction of justice in count three. More specifically, count three of
the indictment reads as follows:
      Count 3--Obstruction of justice--On or about 23 of Aug 2003
      intentionally, willfully and unlawfully commit the crime of
      obstruction of justice by the following, to-wit: attempting to remove
      and conceal evidence of arson with intent to defraud and aggravated
      arson, contrary to the provisions of R.S. 14:130.1.

The trial transcript reflects that the court read the indictment to the jury.
      The obstruction of justice charge in Newton’s indictment is worded in the
conjunctive: Newton is charged with obstructing justice in relation to arson with
intent to defraud and aggravated arson. Louisiana law permits charging in the
conjunctive if the “offense may be committed by doing one or more of several
acts, or by one or more of several means, or with one or more of several intents,
or with one or more of several results.” LA. CODE CRIM. PROC. ANN. art. 480.
(“Article 480"). In such cases, “proof of any one of the acts, means, intents, or
results so charged or set forth will support a conviction.” Id.; see, e.g., State v.
Kotwitz, 549 So. 2d 351, 362 (La. Ct. App. 1989) (crime of inciting a felony); State
v. Robins, 915 So. 2d 896, 900-01 (La. Ct. App. 2005) (crime of first degree
robbery).
      Thus, under Article 480, the jury could have based its verdict on a finding
that the defendant obstructed justice with respect to either or both of the
underlying offenses. Accordingly, a finding of guilt on the conjunctively charged
obstruction charge does not indicate whether the jury found Newton guilty of
obstructing justice in relation to one or both of the underlying crimes listed. In
addition, neither the jury instructions or the verdict form in this case provide

                                         6
                                  No. 09-30913

any information as to which choice the jury may have made. The trial court did
not explain in its instructions that Newton was charged with obstructing justice
by attempting to remove and conceal evidence of arson with intent to defraud
and evidence of aggravated arson. The court also did not instruct the jury as to
sentences applicable to obstruction of justice offenses. The jury verdict form
reflects that the jury returned a general verdict on the obstruction of justice
charge with no indication of which underlying crime Newton obstructed.
      This failure creates the issue in this case because Louisiana law sets
different sentences for a conviction of obstruction of justice depending on the
underlying crime. Under Louisiana law, a person obstructs justice when, inter
alia, he tampers with evidence, knowing that such acts have affected, reasonably
may affect, or will affect an actual or potential present, past, or future criminal
proceeding. LA. REV. STAT. ANN. art. 14:130.1(A); ; State v. Jones, 610 So. 2d
1014, 1016 (La. Ct. App. 2007); State v. Hookfin, 602 So. 2d 757, 758-59 (La. Ct.
App. 1992). The penalty for obstruction of justice is determined by the nature
of the underlying criminal proceeding obstructed. “When the obstruction of
justice involves a criminal proceeding in which a sentence of death or life
imprisonment may be imposed,” the maximum term of imprisonment is 40 years
at hard labor. LA. REV. STAT. ANN. art. 14:130.1(B)(1). If “the obstruction of
justice involves a criminal proceeding in which a sentence of imprisonment
necessarily at hard labor for any period less than a life sentence may be
imposed,” the maximum term of imprisonment is 20 years at hard labor. LA.
REV. STAT. ANN. art. 14:130.1(B)(2). If “the obstruction of justice involves any
other criminal proceeding,” the maximum term of imprisonment is five years,
with or without hard labor. LA. REV. STAT. ANN. art. 14:130.1(B)(3). A person
who commits arson with intent to defraud shall be “imprisoned with or without
hard labor for not more than five years.” LA. REV. STAT. ANN. art. 14:53. A
person who commits aggravated arson – that is arson under circumstances

                                        7
                                      No. 09-30913

where it is foreseeable the human life may be endangered – “shall be imprisoned
at hard labor for not less than six nor more than 20 years.” LA. REV. STAT. ANN.
art. 14:51.
       The trial court concluded that the jury found Newton guilty of obstruction
of both underlying offenses charged in the indictment and sentenced Newton to
a term based on the more serious underlying crime of aggravated arson. Based
on the wording of the indictment, the jury instructions and              LA. CODE CRIM.
PROC. ANN. art. 480, we find that the state court’s decision is an unreasonable
application of clearly established federal law, particularly Apprendi.
       Our conclusion is supported by the Louisiana Supreme Court’s decision in
State v. Palermo, 818 So. 2d 745, 747, 752-54 (La. 2002). Palermo held that
Louisiana’s sentencing scheme for the crime of placing combustible materials
with intent to set fire, which referred to three possible arson statutes for the
appropriate level of punishment, required the trial judge rather than the jury to
determine which arson provision the defendant’s actions fell under to determine
punishment and was therefore unconstitutional under Apprendi. In Palermo,
the defendants, Frank and Patrick Palermo, “place[d] gasoline on Curtis Briggs’s
1985 Oldsmobile and Frank Taylor’s 1995 Honda which was occupied by
three-year-old Kelly Cornell with the specific intent to set fire to said
automobiles.” Id. at 747. The defendants were charged with and convicted of
one count each of violating article 14:54 of the Louisiana Revised Statutes
Annotated2, placing combustible materials. 818 So.2d at 747-48. Article 14:54
provided as follows:
       The placing of any combustible or explosive material in or near
       any . . . movable, . . . with the specific intent eventually to set fire to
       such . . . movable, . . . shall constitute an attempt to commit arson


       2
        Article 14:54 was repealed in 2008 as a result of the Palermo decision. See LA. REV.
STAT. ANN. art. 14:54, repealed by Acts 2008, No. 220, § 13, eff. June 14, 2008.


                                             8
                                  No. 09-30913

      within the meaning of the attempt article of this Code, and the court
      shall look to Articles 51 through 53 of this Code in order to
      determine which type of arson was attempted.

See Palermo, 818 So. 2d at 747. At sentencing, the trial judge “looked to Articles
51 to 53 of the Code, as instructed by La. R.S. 14:54, determined that the
defendants intended to commit aggravated arson in violation of La. R.S. 14:51,
and sentenced the defendants accordingly.” Id. (internal quotation omitted).
The Louisiana Supreme Court subsequently vacated the Palermo’s convictions
and sentences, finding article 14:54 to be unconstitutional in light of Apprendi.
Id. at 747, 753-54.
      The Louisiana Supreme Court reasoned that to prove that the Palermos
violated article 14:54, the state had to prove that the defendants placed a
combustible or explosive material in or near the victims’ cars with the specific
intent to eventually set fire to them but did not have to prove whether it was
foreseeable that human life might be endangered (i.e., aggravated arson). Id. at
752. The court concluded, therefore, that the legislature, “in directing the court
to look at Articles 51 through 53 of this Code in order to determine which type
of arson was attempted,” unconstitutionally deprived a defendant of the right to
a jury determination on all of the elements of the offense. Id. at 753.
      The essential question in both Palermo and this case is whether the
relevant findings relative to sentencing were made by the trial judge or the jury.
In Palermo, it was clear that the court made the relevant determination and, in
so doing, violated Apprendi. Id. at 752-54. We conclude that the same violation
occurred in this case. Newton was charged with obstructing justice by
attempting to remove and conceal evidence of arson with intent to defraud and
of aggravated arson. Although the obstruction of justice offense was worded in
the conjunctive, the State was permitted to prove that Newton obstructed justice
in the disjunctive, i.e., that she attempted to remove and conceal evidence of


                                        9
                                  No. 09-30913

arson with intent to defraud or that she attempted to remove and conceal
evidence of aggravated arson. LA. CODE CRIM. PROC. ANN. art. 480. Thus, proof
of obstruction with respect to either underlying offense was sufficient to sustain
Newton’s conviction of obstruction of justice. See, e.g., Kotwitz, 549 So. 2d at 362
(holding that although the indictment was worded in the conjunctive, “[i]t was
proper for the trial court to instruct the jury that it could convict the defendant
if it found that defendant either incited or procured a felony.”).
      Even though proof as to one of the underlying offenses was sufficient
under Louisiana law to sustain Newton’s conviction for obstruction of justice,
it was not sufficient under Apprendi to trigger the increased penalty in article
14:130.1(B)(2) of the Louisiana Revised Statutes Annotated.              The jury
instructions and the jury verdict form failed to reference either of the underlying
offenses in connection with the obstruction of justice charge. Thus, the verdict
does not reveal whether the jury found that Newton obstructed justice by
attempting to conceal one or both of the underlying offenses. In addition, the
jury found Newton not guilty of second degree murder, which included murder
while engaged in the commission or attempted commission of aggravated arson,
and not guilty of arson with intent to defraud. See, e.g., United States v. Conley,
349 F.3d 837, 840-41 (5th Cir. 2003) (finding that, in light of the general jury
verdict, it was “more plausible that the jury did not convict Conley for a money
laundering conspiracy because it actually acquitted Conley of the substantive
counts of money laundering”). The trial court by necessity had to make the fact
finding that Newton obstructed justice by attempting to conceal the underlying
crime of aggravated arson in order to impose the higher sentence allowed by that
charge. Because that finding resulted in a greater sentence in violation of
Apprendi, the sentence is unconstitutional.




                                        10
                                No. 09-30913

                                     III.
      Based on the foregoing, the state appellate court unreasonably applied
Apprendi when it reasoned that “[t]he conjunctive listing of the crimes . . .
subject[ed] Newton to the penalty provisions for either crime.” Newton, 973 So.
2d at 922. Accordingly, we reverse the judgment of the district court and
remand the case with instructions to grant the writ unless, within 120 days or
such additional time as the district court shall reasonably allow, the state
resentences Newton in conformity with this opinion.
      REVERSED and REMANDED.




                                      11